
	

114 HR 303 IH: Retired Pay Restoration Act
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 303
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Bilirakis (for himself, Mr. Goodlatte, Mr. Jolly, Mr. Smith of New Jersey, Mr. Young of Alaska, Mr. Kline, and Mr. Bost) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 10, United States Code, to permit additional retired members of the Armed Forces who
			 have a service-connected disability to receive both disability
			 compensation from the Department of Veterans Affairs for their disability
			 and either retired pay by reason of their years of military service or
			 combat-related special compensation.
	
	
 1.Short titleThis Act may be cited as the Retired Pay Restoration Act. 2.Findings and sense of Congress (a)FindingsCongress finds the following:
 (1)For more than 100 years before 1999, all disabled military retirees were required to fund their own veterans’ disability compensation by forfeiting one dollar of earned retired pay for each dollar received in veterans’ disability compensation.
 (2)Since 1999, Congress has enacted legislation to progressively expand eligibility criteria for relief of the retired pay disability offset and reduce the burden of financial sacrifice on disabled military retirees.
 (3)Absent adequate funding to eliminate the sacrifice for all disabled retirees, Congress has given initial priority to easing financial inequities for the most severely disabled and for combat-disabled retirees.
 (4)In the interest of maximizing eligibility within cost constraints, Congress effectively has authorized full concurrent receipt for all qualifying retirees with 100-percent disability ratings and all qualifying retirees with combat-related disability ratings, while phasing out the disability offset to retired pay over 10 years for retired members with noncombat-related, service-connected disability ratings of 50 percent to 90 percent.
 (5)In pursuing these good-faith efforts, Congress acknowledges the regrettable necessity of creating new thresholds of eligibility that understandably are disappointing to disabled retirees who fall short of meeting those new thresholds.
 (6)Congress is not content with the status quo. (b)Sense of CongressIt is the sense of Congress that military retired pay earned by service and sacrifice in defending the United States should not be reduced because a military retiree is also eligible for veterans’ disability compensation awarded for service-connected disability.
			3.Eligibility for payment of both retired pay and veterans’ disability compensation for certain
			 additional military retirees with compensable service-connected
			 disabilities
			(a)Extension of Concurrent Receipt Authority to Retirees With Service-Connected Disabilities Rated
 Less Than 50 PercentSubsection (a) of section 1414 of title 10, United States Code, is amended— (1)by striking Compensation in the subsection heading and all that follows through Subject and inserting Compensation.—Subject; and
 (2)by striking paragraph (2). (b)Amendments To Reflect Conclusion of Phase-In of Concurrent Receipt of Retired Pay and Veterans’ Disability CompensationSuch section is further amended—
 (1)in subsection (a), as amended by subsection (a) of this section, by striking the final sentence; (2)by striking subsection (c) and redesignating subsections (d) and (e) as subsections (c) and (d), respectively; and
 (3)in subsection (d), as so redesignated, by striking paragraphs (3) and (4). (c)Specification of qualified retirees for concurrent receipt purposesSuch section is further amended—
 (1)in subsection (a), as amended by subsections (a) and (b)— (A)by striking a member or and all that follows through is entitled and inserting an individual who is a qualified retiree for any month is entitled; and
 (B)by inserting retired pay and veterans’ disability compensation after both; (2)in subsection (b)—
 (A)by striking Special Rules in the subsection heading and all that follows through is subject to and inserting Special Rules for Chapter 61 Disability Retirees.—In the case of a qualified retiree who is retired under chapter 61 of this title, the retired pay of the member is subject to; and
 (B)by striking paragraph (2); and (3)in subsection (d), as redesignated and amended by subsection (b), by adding at the end the following new paragraph:
					
 (3)Qualified retireeThe term qualified retiree means a member or former member of the uniformed services who, with respect to any month— (A)is entitled to retired pay, other than in the case of a member retired under chapter 61 of this title with less than 20 years of service creditable under section 1405 of this title and less than 20 years of service computed under section 12732 of this title; and
 (B)is entitled to veterans’ disability compensation.. (d)Clerical Amendments (1)Section headingThe heading for such section is amended to read as follows:
					
						1414.Members eligible for retired pay who are also eligible for veterans’ disability compensation:
			 concurrent payment of retired pay and disability compensation.
 (2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 71 of such title is amended to read as follows:
					
						
							1414. Members eligible for retired pay who are also eligible for veterans’ disability compensation:
			 concurrent payment of retired pay and disability compensation..
 (e)Conforming amendmentSection 1413a(f) of such title is amended by striking Subsection (d) and inserting Subsection (c). (f)Effective DateThe amendments made by this section shall take effect as of January 1, 2016, and shall apply to payments for months beginning on or after that date.
			
